UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JOSHUA SHEFFER,

                                         Plaintiff,
                                                                 9:18-CV-1180
             v.                                                   (LEK/DJS)

CORRECTIONAL OFFICER FLEURY, et al.,

                                         Defendants.


APPEARANCES:                                    OF COUNSEL:

JOSHUA SHEFFER
Plaintiff, Pro Se
16-A-1894
Marcy Correctional Facility
9000 Old River Road, P.O. Box 3600
Marcy, NY 13403

HON. LETITIA JAMES                              KOSTANDINOS D. LERIS, ESQ.
Attorney General of the State of New York
Attorney for Defendants
The Capitol
Albany, NY 12224

DANIEL J. STEWART
United States Magistrate Judge

                      REPORT-RECOMMENDATION and ORDER

      On October 1, 2018, pro se Plaintiff Joshua Sheffer (“Plaintiff”) commenced this

action pursuant to 42 U.S.C. § 1983, asserting claims arising from his confinement in the

custody of the Department of Corrections and Community Supervision (“DOCCS”) at

Upstate Correctional Facility (“Upstate”). Dkt. No. 1, Compl. Presently before this Court

is Defendants’ Motion for Summary Judgment, and a Partial Motion to Dismiss by

                                          -1-
Defendants Smith, Prack, and Martuscello, Dkt. No. 24, which Plaintiff has opposed in

part. 1 Dkt. No. 31, Pl.’s Opp. Defendants contend that Plaintiff has failed to exhaust his

administrative remedies and that Plaintiff failed to establish personal involvement with

respect to Defendants Smith, Prack, and Martuscello. Dkt. No. 30, Defs.’ Reply Mem.

of Law. The Court finds that Defendants have not established that Plaintiff failed to

exhaust his administrative remedies, and therefore, recommends that Defendants’ Motion

for Summary Judgment be denied. The Court recommends that Defendants’ Motion to

Dismiss Defendants Prack and Martuscello be granted, and Defendants’ Motion to

Dismiss Defendant Smith be denied.

                                         I. BACKGROUND

        Plaintiff alleges that shortly after arriving at Upstate on September 15, 2017, he

was interviewed by John Doe regarding his history of sexual abuse. Compl. at ¶ 21.

When John Doe asked Plaintiff if he has a history of sexual abuse, Plaintiff replied “yes,”

but Plaintiff alleges that John Doe allegedly said “no” aloud and circled “no” on

Plaintiff’s 3278RC form, which is used to determine if an inmate is susceptible to being

sexually abused while in prison. Id. Plaintiff alleges he was then walked back to his cell

by Defendant Fleury, who told Plaintiff that he had the “perfect bunkie” for him and for

Plaintiff “to not ask him for anything.” Id. at ¶ 22. Plaintiff alleges that on September

18, 2017, Defendant Smith came to his cell door and that Plaintiff told Defendant Smith

he feared for his life and safety because of the conduct of John Doe and Defendant Fleury.


1
  Defendants’ Motion for Summary Judgment does not pertain to John Doe or Sullivan, as they have not yet been
served or appeared. See Dkt. No. 24-9, Defs.’ Mem. of Law, p. 3 n.1 & 2; Dkt. Nos. 14 & 19.

                                                    -2-
Id. at ¶ 24. Later that same day, Plaintiff wrote letters to Sullivan, and Defendants Smith,

Prack, and Martuscello relaying that same concern. Id. at ¶ 25.

       On or about September 25, 2017, Plaintiff received a bunkmate who allegedly

threatened to physically assault him if Plaintiff did not give into his sexual demands. Id.

at ¶ 26. When Plaintiff informed Defendant Bond that he feared he would be sexually

assaulted by his bunkmate, Defendant Bond allegedly told Plaintiff “to work it out.” Id.

Later that day, Plaintiff was sexually assaulted by his bunkmate. Id. at ¶ 27. The next

morning, Plaintiff allegedly placed letters addressed to Sullivan, and Defendants Smith,

Prack, and Martuscello in the feed up slot of his cell door informing them he had been

sexually assaulted. Id. at ¶ 28. Later that day, Plaintiff was again sexually assaulted by

his bunkmate. Id. On or about September 27, 2017, Plaintiff was interviewed by John

Doe regarding the sexual assaults and John Doe allegedly told Plaintiff that he “deserved

what happened to him” and that he would be placed back in his cell with his bunkmate.

Id. at ¶ 29.

       Plaintiff asserts that he has exhausted his administrative remedies “to the best of

his ability . . . to the highest level afforded [to] him.” Id. at ¶ 41. Plaintiff commenced

the grievance procedure when he filed a grievance with the grievance clerk at Upstate on

October 1, 2017, alleging that he was sexually assaulted by his bunkmate on September

25 and 26, 2017, and that Defendants, knowing he was susceptible to sexual abuse and

harassment, failed to protect him from the sexual assaults. Id. at ¶¶ 37-38; Dkt. No. 31-1

at pp. 1-4 & 6.



                                            -3-
       The next day, Plaintiff received notice from the Inmate Grievance Program

(“IGP”) Supervisor at Upstate that Plaintiff’s Prison Rape Elimination Act (“PREA”)

claim was forwarded to the Watch Commander and “deemed exhausted upon filing for

Prison Litigation Reform Act (‘PLRA’) purposes.” Dkt. No. 31-1 at p. 6. The letter from

the IGP Supervisor also stated that Plaintiff’s allegations of employee harassment,

retaliation, and threats would be investigated by the Superintendent. Id. On April 5,

2018, after the completion of an investigation by an IGP supervisor, the Superintendent

denied Plaintiff’s grievance, concluding there was no misconduct by staff. Dkt. No. 31-

1 at p. 11.

                    II. MOTION FOR SUMMARY JUDGMENT

               A. Legal Standard on Motion for Summary Judgment

       Pursuant to Fed. R. Civ. P. 56(a), summary judgment is appropriate only where

“there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”     The moving party bears the burden to demonstrate through

“pleadings, depositions, answers to interrogatories, and admissions on file, together with

[ ] affidavits, if any,” that there is no genuine issue of material fact. F.D.I.C. v.

Giammettei, 34 F.3d 51 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). To defeat a motion for summary judgment, the non-movant must set

out specific facts showing that there is a genuine issue for trial, and cannot rest merely on

allegations or denials of the facts submitted by the movant. FED. R. CIV. P. 56(c); see

also Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory allegations or

denials are ordinarily not sufficient to defeat a motion for summary judgment when the

                                            -4-
moving party has set out a documentary case.”); Rexnord Holdings, Inc. v. Bidermann,

21 F.3d 522, 525-26 (2d Cir. 1994). To that end, sworn statements are “more than mere

conclusory allegations subject to disregard . . . they are specific and detailed allegations

of fact, made under penalty of perjury, and should be treated as evidence in deciding a

summary judgment motion” and the credibility of such statements is better left to a trier

of fact. Scott v. Coughlin, 344 F.3d at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13

(2d Cir. 1983) and Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).

       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried, not

to deciding them. Its duty, in short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d

1219, 1224 (2d Cir.1994). Furthermore, where a party is proceeding pro se, the court

must “read his supporting papers liberally, and [ ] interpret them to raise the strongest

arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994);

accord, Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995). Nonetheless, summary judgment

is appropriate “[w]here the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).



                                            -5-
           B. Whether Plaintiff Exhausted his Administrative Remedies

       The PLRA provides, in part, that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). There is no question

that exhaustion in prisoner cases covered by § 1997e(a) is mandatory. Ross v. Blake, 136

S. Ct. 1850, 1856 (2016) (stating that the mandatory language of § 1997e(a) forecloses

judicial discretion to craft exceptions to the requirement). Furthermore, § 1997e(a)

requires “proper exhaustion,” which means using all steps of the administrative process

and complying with “deadlines and other critical procedural rules.” Woodford v. Ngo,

548 U.S. 81, 94 (2006).

       Defendants here outline for the Court the familiar three step inmate grievance

process within DOCCS, see Smith v. Kelly, 985 F. Supp. 2d 275, 280-81 (N.D.N.Y. 2013)

(discussing the grievance process), provide evidence that Plaintiff did not fully comply

with that procedure, and argue as a result that the Complaint should be dismissed for

failure to exhaust. Defs.’ Mem. of Law at pp. 7-11.

       However, the sole allegation in this Complaint is that Defendants failed to protect

Plaintiff from being sexually assaulted by another inmate, see Compl. at ¶ 34, and the

exhaustion requirement for allegations concerning incidents of sexual assault is different

than that for other types of complaints. See Abreu v. Miller, 2018 WL 5660409, at *4

(N.D.N.Y. Aug. 16, 2018), report and recommendation adopted, 2018 WL 4502007

(N.D.N.Y. Sept. 20, 2018), order amended and superseded on reconsideration on other

                                           -6-
grounds, 2019 WL 761639 (N.D.N.Y. Feb. 21, 2019). One of the primary objectives of

the PREA is to “increase the accountability of prison officials who fail to detect, prevent,

reduce, and punish prison rape.” 34 U.S.C. § 30302(6). As revised on May 15, 2014,

DOCCS Directive 4040 provides:

       The department has zero tolerance for sexual abuse and sexual harassment.
       Consistent with this policy and the Prison Rape Elimination Act (PREA)
       Standards (28 C.F.R. § 115.52(a)), an inmate is not required to file a
       grievance concerning an alleged incident of sexual abuse or sexual
       harassment to satisfy the [PLRA] exhaustion requirement (42 U.S.C. §
       1997e(a)) before bringing a lawsuit regarding an allegation of sexual abuse
       as long as the matter was reported as set forth below.

7 N.Y.C.R.R. § 701.3(i). For purposes of the PREA and the exhaustion requirement, any

allegation concerning an incident of sexual abuse or harassment shall be deemed

exhausted if official documentation confirms that:

       (1) an inmate who alleges being the victim of sexual abuse or sexual
       harassment reported the incident to facility staff; in writing to Central
       Office Staff; to any outside agency that the Department has identified as
       having agreed to receive and immediately forward inmate reports of sexual
       abuse and sexual harassment to agency officials under the PREA Standards
       (28 C.F.R. § 115.51(b)); or to the Department’s Office of the Inspector
       General; or (2) a third party reported that an inmate is the victim of sexual
       abuse and the alleged victim confirmed the allegation upon investigation.

Id.

       In addition, a grievance alleging sexual abuse or harassment may be submitted at

any time. Id. If an inmate files a formal grievance alleging sexual abuse or harassment

with the grievance clerk, it shall immediately be reported by the IGP supervisor to the

watch commander, and that complaint “shall be deemed exhausted upon filing for PLRA

purposes.” Id.


                                            -7-
         There appears to be no question that Plaintiff alleged to prison officials that he was

the victim of a sexual assault and that he received notice from the IGP Supervisor stating

his PREA claim has been exhausted for PLRA purposes, and thus his report was

documented as required. Dkt. 31-1 at p. 6. Pursuant to DOCCS Directive 4040 that was

sufficient to deem his claims regarding the alleged sexual assault exhausted. 2 This was

sufficient to exhaust his administrative remedies. Medina v. Kaplan, 2018 WL 797330,

at *5 (S.D.N.Y. Feb. 8, 2018).

         The Defendants’ Motion does not specifically address Directive 4040 and its

application to this case. Defendants appear to simply assume that the Plaintiff's claim

that the Corrections Officers failed to intervene to stop the abuse, or were otherwise

responsible for the repeated sexual assault by Plaintiff’s bunkmate, is not covered by the

Directive. The Court does not adopt such a narrow view. Directive 4040 specifically

refers to an “incident” of sexual abuse. That incident could include, not only the acts of

sexual abuse by an inmate or a corrections officer, but also other events which are

necessarily intertwined with such a claim, such as a physical assault during the course of

the abuse; the failure of correctional staff to intervene to stop the rape; or acts or failures

to act making a jail official legally accountable for the sexual abuse. See Abreu v. Miller,

2018 WL 4502007, at *2 (“[I]it may also be that the sexual assault was carried out by



2
  Plaintiff’s grievance not only alleged that several prison employees failed to protect him from being sexually
assaulted, but that Plaintiff was not allowed access to certain privileges and items. Dkt. No. 31-1 at pp. 1-4. Plaintiff
asserts that his cell did not have a mattress or certain toiletries, he was not allowed his legal work or “religious
articles,” and was denied access to the law library, to state issued earphones, and had his food and clothes tampered
with. Id. Defendants may be correct that those claims were not fully exhausted through the three step process, but
the Court need not decide that question because those claims are not asserted as part of this litigation.

                                                          -8-
physically assaulting Plaintiff, perhaps to overcome his resistance to the sexual

conduct.”). Such a reading of the Directive is not only consistent with its language, but

also comports with its purpose in attempting to prevent such conduct.

       Further, while it is true that not all grievances by inmates are covered by the

Directive, conduct that is specifically related to the act of sexual abuse, such as a failure

to intervene and protect that abuse, could be reasonably interpreted by the inmate as being

covered by the Directive. In such a circumstance it would be justifiable for the inmate to

rely on the Directive, and the memorandum sent to him indicating that his PREA

allegations had been deemed exhausted. Dkt. No. 31-1 at p. 6. As noted in a similar

situation: “[a]n inmate would be placed in an untenable position if he were required to

adjudicate whether his allegations of sexual assault were sufficient under PREA prior to

relying upon the language in Directive 4040 alleviating the need to utilize the normal

grievance procedure.” Henderson v. Annucci, 2016 WL 3039687, at *5 (W.D.N.Y. Mar.

14, 2016), report and recommendation adopted, 2016 WL 3031353 (W.D.N.Y. May 27,

2016). Here, where Plaintiff was told his PREA claims were exhausted, this seems

especially applicable.

       As such, the Court recommends Defendants’ Motion for Summary Judgment for

failure to exhaust be denied.

                                III. MOTION TO DISMISS

                      A. Legal Standard for a Motion to Dismiss

       On a motion to dismiss, the allegations of the complaint must be accepted as true.

See Cruz v. Beto, 405 U.S. 319, 322 (1972). The trial court’s function “is merely to assess

                                            -9-
the legal feasibility of the complaint, not to assay the weight of the evidence which might

be offered in support thereof.” Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980).

“The issue is not whether a plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236

(1974) (overruled on other grounds by Davis v. Scherer, 468 U.S. 183 (1984)).

       The court is bound to give the plaintiff the benefit of every reasonable inference

to be drawn from the “well-pleaded” allegations of the complaint. See Retail Clerks Int’l

Ass’n, Local 1625, AFL-CIO v. Schermerhorn, 373 U.S. 746, n.6 (1963). Nevertheless,

“the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Therefore, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citation omitted).

       A motion to dismiss pursuant to Rule 12(b)(6) may not be granted so long as the

plaintiff’s complaint includes “enough facts to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556

U.S. at 697. “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. This plausibility standard “is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. (internal citation omitted). In this respect, to survive

dismissal, a plaintiff “must provide the grounds upon which his claim rests through

factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI

                                            - 10 -
Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 440 U.S. at 555). Thus, in spite of the deference the court is bound to

give to the plaintiff’s allegations, it is not proper for the court to assume that “the

[plaintiff] can prove facts that [he or she] has not alleged, or that the defendants have

violated . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of

California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 526 (1983). The

process of determining whether a plaintiff has “nudged [his] claims . . . across the line

from conceivable to plausible,” entails a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S.

at 679-80.

          Where, as here, the complaint was filed pro se, it must be construed liberally with

“special solicitude” and interpreted “to raise the strongest claims that it suggests.” Hill v.

Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (internal quotation marks omitted) (citation

omitted). Nonetheless, a pro se complaint must state a “plausible claim for relief.” See

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

          “Generally, in determining a 12(b)(6) motion, the court may only consider those

matters alleged in the complaint, documents attached to the complaint, and matters to

which the court may take judicial notice[,]” as well as documents incorporated by

reference in the complaint. Spence v. Senkowski, 1997 WL 394667, at *2 (N.D.N.Y. July

3, 1997) (citing Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991)); Cortec

Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) (citing FED. R. CIV. P.

10(c)).

                                             - 11 -
                                B. Personal Involvement

         In their Partial Motion to Dismiss, Defendants Smith, Prack, and Martuscello

move to dismiss Plaintiff’s claims against them on the ground that Plaintiff failed to allege

personal involvement in the events giving rise to this action. Defs.’ Mem. of Law at pp.

11-13.

         “[P]ersonal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501

(2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)).

In order to prevail on a § 1983 claim, a plaintiff must show a “tangible connection”

between the acts of a defendant and the injuries suffered by the plaintiff. Bass v. Jackson,

790 F.2d 260, 263 (2d Cir. 1986).

                       1. Defendants Prack and Martuscello

         Defendants assert that Defendant Prack, Director of Special Housing Units for

DOCCS, and Defendant Martuscello, Deputy Commissioner for Administration for

DOCCS, should be dismissed from this action for lack of personal involvement. Defs.’

Mem. of Law at p. 11; Compl. at ¶¶ 3-4. Defendants assert that Plaintiff has not alleged

any facts that Defendant Prack or Defendant Martuscello: (1) made the decision to place

Plaintiff’s bunkmate in his cell with him; (2) was informed who Plaintiff’s bunkmate was;

or (3) was aware of whether Plaintiff’s bunkmate had a history of sexual violence. Defs.’

Mem. of Law at p. 12. In Plaintiff’s Memorandum of Law, he concedes that these two

defendants are not personally involved and requests the Court strike them from this



                                            - 12 -
action. Pl.’s Mem. of Law, at p. 9. Therefore, the Court recommends Defendants Prack

and Martuscello be dismissed.

                                    2. Defendant Smith

       Defendants assert that Defendant Smith lacked personal involvement in the alleged

violations giving rise to this action. Defs.’ Mem. of Law at pp. 11-13. Defendant Smith

is an Offender Rehabilitation Counselor with DOCCS. Compl. at ¶ 12. Defendant Smith

argues that she had no knowledge or personal involvement in Plaintiff’s bunkmate being

placed in his cell with him, specifically, that she did not: (1) make the decision to place

Plaintiff’s bunkmate in his cell with him; (2) know who Plaintiff’s bunkmate was; or (3)

receive any information regarding Plaintiff’s bunkmate having a history of sexual

violence. Defs.’ Mem. of Law at p. 12.

       Plaintiff contends that Defendant Smith is personally involved in this case because

she failed to take action to protect him from being sexually assaulted by his bunkmate

after Plaintiff told Defendant Smith at his cell, and later wrote to her, that he feared for

his life and safety after John Doe and Defendant Fleury allegedly made remarks to

Plaintiff about his bunkmate. Pl.’s Mem. of Law at p. 9. Additionally, Plaintiff asserts

that it was evident Defendant Smith was aware of the sexual assaults because John Doe

interviewed Plaintiff after Plaintiff spoke with Defendant Smith, and a call was placed to

Plaintiff regarding his PREA claim. Compl. at ¶ 29; Dkt. No. 31-1 at p. 12.

       In his Complaint, Plaintiff alleges that on September 18, 2017, Defendant Smith

came to visit him at his cell for his initial interview after arriving at Upstate, and during

this interview, Plaintiff told Defendant Smith that he feared for his life and safety as a

                                            - 13 -
result of his encounters with John Doe and Defendant Fleury. Compl. at ¶ 24. Plaintiff

alleges that later that day, he sent Defendant Smith a letter informing her of the same

concerns he told Defendant Smith at his cell. Id. at ¶ 25. On September 26, 2017, after

Plaintiff was sexually assaulted, he wrote to Defendant Smith again, placing the letter in

the feed up slot of his cell door, informing Defendant Smith that he had been sexually

assaulted by his bunkmate. Id. at ¶ 28.

       Courts have denied defendants’ motions to dismiss for lack of personal

involvement when plaintiffs have alleged they met in person with defendants to discuss

the events giving rise to their actions. See Hayes v. Dahkle, 2018 WL 7356343, at *2,

18-19 (N.D.N.Y. Dec. 11, 2018), report and recommendation adopted, 2019 WL 689234

(N.D.N.Y. Feb. 19, 2019) (plaintiff expressed his fear about his safety in person to a

defendant supervisor); see also Whitley v. Ort, 2018 WL 4684144, at *7 (S.D.N.Y. Sept.

28, 2018) (nurse allegedly failed to provide plaintiff with medical treatment and take

action under the PREA after plaintiff told nurse in person he had been sexually assaulted).

       On a case-by-case basis, a plaintiff may be able to establish a defendant’s personal

involvement when a defendant receives a letter from the plaintiff detailing the factual

allegations giving rise to their claim. The Second Circuit has concluded that a defendant’s

personal involvement can be established if,

        [a]t the pleading stage, even if [the plaintiff] had no knowledge or
       information as to what became of his [l]etter after he sent it, he would be
       entitled to have the court draw the reasonable inference–if his [] complaint
       contained factual allegations indicating that the [l]etter was sent to [a
       supervisor] at an appropriate address and by appropriate means–that the
       [defendant] in fact received the [l]etter, read it, and thereby became aware
       of the alleged conditions of which [the plaintiff] complained.

                                           - 14 -
Grullon v. City of New Haven, 720 F.3d 133, 141 (2d Cir. 2013); see Grubbs v. Grimaldi,

2019 WL 720969, at *5 (N.D.N.Y. Jan. 23, 2019), report and recommendation adopted,

2019 WL 719383 (N.D.N.Y. Feb. 20, 2019) (plaintiff stating the multiple letters he wrote

to the facility health services director were ignored and unanswered did not establish

personal involvement); see also Ferrer v. Fischer, 2014 WL 1763383, at *3 (N.D.N.Y.

May 1, 2014) (plaintiff’s allegations that he sent multiple letters to a named defendant,

that defendant was “fully aware” of his situation, and that defendant failed to respond to

his letters and take appropriate action was sufficient to defeat defendant’s motion to

dismiss at the pleading stage); but see Simpson v. Overbaugh, 2015 WL 7444369, at *5

(N.D.N.Y. Sept. 28, 2015), report and recommendation adopted, 2015 WL 7444617

(N.D.N.Y. Nov. 23, 2015) (plaintiff did not provide sufficient information regarding the

specific issues and individuals mentioned in the grievance).

       At this stage in the case, Plaintiff has alleged enough facts to show it is plausible

that Defendant Smith was personally involved in the events giving rise to this action.

Plaintiff states that he expressed his concerns about his safety to Defendant Smith in

person. See Hayes v. Dahkle, 2018 WL 7356343, at *2; Compl. at ¶ 24. Also, the letters

Plaintiff allegedly sent to Defendant Smith raised specific concerns due to particular

correction officers’ actions and how Plaintiff was sexually assaulted by his bunkmate.

See Ferrer v. Fischer, 2014 WL 1763383, at *3; Compl. at ¶¶ 24-25 & 28. Plaintiff also

provided the specific dates the letters were sent and the means by which the second letter

was sent. Id.


                                           - 15 -
         Plaintiff has also alleged enough facts to show the alleged violations were ongoing.

Plaintiff has provided enough evidence that establishes that the alleged violations were

not remedied after Defendant Smith was allegedly first made aware of Plaintiff’s

concerns, and therefore, Defendant Smith may have been able to remedy Plaintiff’s

damages and mitigate the alleged violations. See Burton v. Lynch, 664 F. Supp. 2d 349,

360 (S.D.N.Y. 2009); see also Young v. Kihl, 720 F. Supp. 22, 23 (W.D.N.Y. 1989);

Compl. at ¶¶ 24-25 & 28.

          Therefore, it is recommended that the Court deny Defendants’ motion to dismiss

for lack of personal involvement with respect to Plaintiff’s claims against Defendant

Smith.

                               IV. REMAINING PARTIES

         The Court notes that there remains a John Doe Defendant in this action.

Defendants have identified this individual in response to an order by Judge Kahn. See

Dkt. Nos. 8 & 12. The Court recommends that Plaintiff be ordered to indicate whether

he intends to go forward with a claim against the individual identified by Defendants, Sgt.

Walantus, and for him to be added as a Defendant to this action.

         The Court also notes that Francis Sullivan has not been served as she is no longer

employed by DOCCS. See Dkt. No. 19. The Court therefore recommends Defendants

be ordered to attempt to ascertain a current address where Ms. Sullivan can be served.

See Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d. Cir. 1997); see also Billman v. Indiana

Dep’t of Corrections, 56 F.3d 785, 789 (7th Cir. 1995).



                                             - 16 -
                                             V. CONCLUSION

         For the reasons stated herein, it is hereby

         RECOMMENDED, that Defendants’ Motion for Summary Judgment based upon

Plaintiff’s failure to exhaust his administrative remedies be DENIED; and it is further

         RECOMMENDED, that Defendants’ Partial Motion to Dismiss Defendants

Prack and Martuscello be GRANTED; and it is further

         RECOMMENDED, that Defendants’ Partial Motion to Dismiss Defendant Smith

for lack of personal involvement be DENIED; and it is further

         RECOMMENDED, that Plaintiff be ordered to indicate whether he intends to go

forward with a claim against the individual identified by Defendants as John Doe; and it

is further

         RECOMMENDED, that an order pursuant to Valentin v. Dinkins, 121 F.3d 72

(2d. Cir. 1997) be issued regarding Defendant Sullivan; and it is

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) 3 days within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.


3
  If you are proceeding pro se and are served with this Order by mail, three additional days will be added to the
fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal
holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday.
FED. R. CIV. P. 6(a)(1)(C).

                                                       - 17 -
Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,

892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Dated: August 19, 2019
       Albany, New York




                                          - 18 -
